Order entered April 10, 2015




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-14-01424-CV

                              MARTIN PHILIP KOCH, Appellant

                                              V.

                                  BOXICON, LLC, Appellee

                        On Appeal from the 429th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 429-04678-2012

                                           ORDER
        We GRANT appellant’s April 9, 2015 motion for an extension of time to file an

amended brief. We ORDER the amended brief tendered to this Court on April 9, 2015 filed as

of the date of this order.

        We DENY as premature appellee’s April 8, 2015 motion for an extension of time to file a

brief. Appellee’s brief is due within THIRTY DAYS of the date of this order. See TEX. R. APP.

P. 38.6(b).

                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE